Citation Nr: 0214489	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-22 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  He died in May 1999.  During his lifetime, service 
connection was in effect for anxiety disorder rated as 50 
percent disabling; residuals of a healed fracture of the left 
wrist rated as zero percent disabling; and ureteral colic on 
the left which is rated as zero percent disabling.  The 
appellant is the widow of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in August 1999 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied service connection for the 
cause of the veteran's death.  

In a May 2001 rating decision, the claim for Dependency and 
Indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318 was denied.  The appellant was notified of this 
decision and filed a timely notice of disagreement in 
November 2001.  However, in a September 2002 statement, the 
appellant's representative withdrew the November 2001 notice 
of disagreement.  See 38 C.F.R. § 20.204 (2002).  Thus, the 
Board finds that this issue is no longer on appeal.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1999; the cause of the 
veteran's death as shown on the death certificate was 
cardiopulmonary arrest due to left heart failure; another 
significant condition contributing to death but not resulting 
in the underlying cause was aortic dissecting aneurysm.      

2.  At the time of the veteran's death, service connection 
was in effect for anxiety disorder rated as 50 percent 
disabling; residuals of a healed fracture of the left wrist 
rated as zero percent disabling; and ureteral colic on the 
left which is rated as zero percent disabling.  

3.  Service-connected disabilities, alone or in combination, 
did not aid or lend assistance to the production of death, 
did not accelerate death, and did not render the veteran 
materially less capable of resisting the effects of the 
primary cause of death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.     

CONCLUSION OF LAW

A service-connected disability did not cause or materially 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 2002); 38 C.F.R. § 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Service connection - cause of death

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2001).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (2001).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001). 

Standard of Proof

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2002).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990), the Court of Appeals for Veterans Claims 
(Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim for service connection for the cause of the 
veteran's death, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran's service medical records have been obtained and 
associated with the claims folder.  The hospital records for 
the veteran's hospitalization in May 1999 are also associated 
with the claims folder.  The RO also obtained a medical 
opinion as to whether the veteran's service-connected 
disabilities contributed to or caused his death.  The 
appellant and her representative have been provided with a 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the 
appellant to prevail on the claim.  The RO notified the 
appellant of the evidence needed to substantiate the claim.  
There is no identified evidence that has not been accounted 
for and the appellant's representative has been given the 
opportunity to submit written argument.  The VA notified the 
appellant and the appellant's representative of the 
information and any medical or lay evidence, not previously 
submitted, that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of her claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Discussion

The appellant and her representative essentially assert that 
the veteran's service-connected anxiety disorder contributed 
to the veteran's cause of death.  

The evidence of record shows that the veteran died on May [redacted], 
1999.  The death certificate indicates that the immediate 
cause of death was cardiopulmonary arrest due to left heart 
failure.  The death certificate also indicates that another 
significant condition contributing to death but not resulting 
in the underlying cause was aortic dissecting aneurysm.  The 
death certificate noted that the veteran had undergone a 
repair of the thoracic aortic dissecting aneurysm on May [redacted], 
1999.  

Hospital records from the M. Medical Center indicate that on 
May 6, 1999, the veteran presented to the emergency room with 
complaints of acute chest pain.  A CAT scan revealed an 
acutely expanding and leaking thoracic aneurysm.  The 
hospital records note that the veteran's past medical history 
was significant for ascending aortic aneurysm status post 
repair in July 1991, Parkinson's syndrome, and depression, 
and that the veteran had been followed for a number of years 
for a small dissecting aortic aneurysm.  The hospital records 
indicated that at the veteran's last visit, the aneurysm had 
remained unchanged in the size of 5.5 centimeters.  The 
attending physician indicated that because of the veteran's 
age and the stable nature of the chronic dissection, they 
elected to follow him medically with control of hypertension 
and repeated CAT scan in a year.  The hospital records show 
that the CAT scan revealed that the aneurysm increased in 
size to 7.5 centimeters.  The veteran was started on Tridil 
and underwent a cardiac catheterization and angiography on 
May 7, 1999 which revealed mildly depressed left ventricular 
systolic function with an ejection fraction of 45 percent; a 
large dominant right coronary artery; 30 percent distal 
stenosis; a 40 percent proximal stenosis of the small left 
circumflex artery; 80 percent ostial stenosis of the small 
first diagonal artery; and mild aortic regurgitation with a 
dissecting descending thoracic aortic aneurysm.  Based on the 
symptoms and angiographic findings, the veteran was scheduled 
for elective aneurysm resection and repair on May [redacted], 1999.  
It was noted that the operative risk was 10 to 15 percent and 
the family and veteran agreed to the surgery.  

The hospital records indicate that the veteran was taken to 
the Operating Room on May [redacted], 1999 and he underwent a left 
thoracotomy, resection and repair of a descending thoracic 
aortic aneurysm, insertion of intra-aortic balloon pump, and 
induction of circulatory arrest.  Perioperatively, the 
veteran was unstable; he developed cardiogenic failure and 
was replaced on bypass.  An intra-aortic balloon pump was 
introduced via the left common femoral artery.  After 
insertion of the intra-aortic balloon pump, the veteran 
maintained hemodynamic stable parameters off bypass and he 
was transferred to the CT-ICU in critical condition with 
borderline cardiac outputs on major doses of vasopressors and 
inotropic support in addition to balloon pump counter 
pulsation.  It was noted that upon leaving the Operating 
Room, the veteran was relatively stable.  About 30 minutes 
after transfer from the Operating Room to the CT-ICU, he 
began experiencing episodes of electromechanical 
disassociation requiring close chest massage.  Initial blood 
gases were consistent with significant metabolic acidosis 
which had not been present in the Operating Room.  The 
veteran was resuscitated with a combination of ventilatory 
changes, and numerous doses of bicarbonate, calcium chloride, 
epinephrine bolus, and anti-arrhythmic drugs.  The veteran 
would intermittently re-gain electro-mechanical association 
but then persisted to experience a stay in ventricular 
fibrillation and was finally cardioverted electrically.  
After about and hour and a half of resuscitation, it was 
clear that he had no underlying rhythm or ejection and the 
only pressure generated was that from the balloon pump 
itself.  The veteran progressed to a fixed irreversible 
acidosis. The hospital records indicate that the attending 
physician spoke with the family and explained the gravity of 
the situation and the futility of further resuscitation.  The 
family agreed that the hospital should not persist in any 
efforts since the veteran's situation was clearly hopeless in 
terms of survival or outcome.  

At the time of the veteran's death, service connection was in 
effect for anxiety disorder rated as 50 percent disabling; 
residuals of a healed fracture of the left wrist rated as 
zero percent disabling; and ureteral colic on the left which 
is rated as zero percent disabling.  

The appellant and her representative assert that there is a 
relationship between the veteran's service-connected anxiety 
disorder and the development of the aneurysm which led to the 
veteran's death.  In support of her claim, the appellant has 
submitted a statement by Dr. A.C.  In the October 1999 
statement, Dr. A.C. stated that the veteran had been under 
his care for the past ten to twelve years for multiple 
medical problems including artereo-sclerotic heart disease, 
congestive heart failure, cardiac arrhythmia, peripheral 
vascular disease, recurrent thoracic aortic aneurysm, chronic 
anxiety, depression and dementia.  Dr. A.C. indicated that 
the veteran's symptoms of depression and anxiety, according 
to family history, dated back to the veteran's war 
experiences in World War II.  Dr. A.C. stated that the 
operation for the thoracic aortic aneurysm by history was in 
1991, and the veteran was also hospitalized at M. Medical 
Center in May 1999 for recurrent aneurysm of the thoracic 
aorta.  Dr. A.C. stated that the veteran required a second 
operation and expired shortly in the post-operative period.  
Dr. A.C. stated that the symptoms of anxiety, depression and 
dementia "can certainly have exacerbated" the reformation 
of an aneurysm.   

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing 
so, the Board is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

The Board finds that the statement by Dr. A. C. to have 
limited probative value.  Dr. A.C. did not provide any 
reasons or bases for his conclusion that the veteran's 
anxiety could have exacerbated the reformation of an 
aneurysm.  The Board observes that the Court has held that 
medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  In the October 1999 statement, Dr. A.C. did not 
indicate that the service-connected anxiety disorder actually 
exacerbated the aneurysm.  He only made a general statement 
that it could exacerbate an aneurysm.    

In January 2000, the RO requested a medical opinion as to 
whether the service-connected anxiety disorder contributed to 
the veteran's cause of death.  In an August 2000 medical 
opinion, Dr. P.M. concluded, after review the veteran's 
claims folder, that there was no evidence that the veteran's 
service-connected anxiety disorder contributed to the 
veteran's worsening medical condition and death.  Dr. P.M. 
noted that the veteran's death was caused by an acutely 
expanding and leaking thoracic aneurysm.  Dr. P.M. indicated 
that the veteran was at risk by nature of his complicated 
medical history and acute dissection.  Dr. P.M. noted that 
the veteran's medical history included chronic aneurysm of 
the descending aorta, generalized vascular disease as 
evidenced by a prior history of aneurysm of the ascending 
aorta, carotid and coronary artery disease, peripheral 
vascular disease, cardiac conduction defects, and comorbidity 
of hypertension, congestive heart failure, Hepatitis C, and 
Diabetes Mellitus.  Dr. P.M. referred to the report from the 
veteran's treating physician which refers to the "stable 
nature of the chronic dissection."  Dr. P.M. also noted that 
in addition, the admission record at M. Medical Center 
reports "no relevant psychiatric history" as pertaining to 
the veteran's admitting diagnosis of dissecting descending 
thoracic aortic aneurysm.  Dr. P.M. stated that in summary, 
there was no evidence that the veteran's service-connected 
anxiety disorder contributed to his worsening medical 
condition and death.  

The Board finds the medical opinion by Dr. P.M. to have great 
evidentiary weight.  The Board finds that Dr. P.M. is 
competent to render a medical opinion as to whether the 
service-connected anxiety disorder contributed to the 
veteran's death.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Dr. P.M. reviewed the veteran's medical records and 
claims folder, and therefore, had knowledge of the specific 
facts of the veteran's case.  Dr. P.M. also provided reasons 
and bases for the conclusion and pointed to the evidence 
which supported the conclusion.  In assessing such evidence, 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000). 

The Board notes there is no medical evidence of record which 
shows that the veteran's heart disease, including the aortic 
dissecting aneurysm, was related to the veteran's period of 
service or was incurred in service.  The service medical 
records do not reflect diagnoses of heart disease.  The 
February 1946 separation examination indicates that 
examination of the cardiovascular system was normal.  Chest 
X-ray examination was negative.  A February 1947 VA 
examination report indicates that the veteran had complaints 
of chest pain; however, a diagnosis of a cardiovascular 
disorder was not made.  A June 1954 VA examination report 
indicates that examination of the cardiovascular system was 
negative.  The medical evidence of record shows that 
hypertension was first diagnosed in 1982.  The veteran 
underwent surgical repair of the ascending aortic aneurysm in 
1991.  There is no medical evidence of record which 
associates the cause of the veteran's death to his period of 
service.  

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a service-connected 
disease or disability was the principal or contributory cause 
of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Therefore the preponderance of the evidence is 
against the claim for entitlement to service connection for 
the cause of the veteran's death.  The benefit sought on 
appeal is denied. 


ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is denied.



		
	J. A. MARKEY
	Acting Member, 
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

